Title: To Thomas Jefferson from John Stuart, 9 March 1801
From: Stuart, John
To: Jefferson, Thomas



Sir
Greenbrier March 9th. 1801

I was Honored with yours of the 14th. ulto. and the Diploma enclosed, and have to regret the want of qualifications that should entitle me to such a respectable mark of your favor.

I beg leave to Congratulate you on the late appointment to your High office, and am happy to inform you that in the small Circle of my acquaintance the final decision of Congress for President give universal satisfaction. Tho the People here are not yet such thorough Republicans as to loose all respect for the ruleing powers, or view opposition without horible dred of Anarchy, Principals which incline them to make reasonable allowance for the errors of Human nature in an Administration the uncurrupted choice of the People. The change however has a most auspicious prospect in reconciling the growing animosity of Zealous oppositions, the common misfortune of Republican forms of Government.
That it may terminate with the Highest satisfaction to yourself and the most sanguien hopes of the People is the sincere wish of one who has the Honor to be with profound respect your most obd. Humbl. Servt.

John Stuart

